Exhibit 10.1

PERFORMANCE STOCK UNIT AGREEMENT

PURSUANT TO THE

FALCON MINERALS CORPORATION

2018 LONG-TERM INCENTIVE PLAN

* * * * *

Participant:

Grant Date:

Target Number of Performance Stock Units Granted:

Maximum Number of Performance Stock Units Granted:

* * * * *

THIS PERFORMANCE STOCK UNIT AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Falcon Minerals
Corporation, a Delaware corporation (the “Company”), and the Participant
specified above, pursuant to the Falcon Minerals Corporation 2018 Long-Term
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and

WHEREAS, the Committee has determined in accordance with the Plan that it would
be in the best interests of the Company to grant the Performance Stock Units
(“PSUs”) provided herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto hereby mutually
covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control; provided, however, that any provisions with respect to treatment of the
PSUs upon the Participant’s Termination (as defined below) shall be as provided
in this Agreement.

 

2. Grant of Performance Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of PSUs specified
under Target Number of Performance Stock Units Granted above (i.e., PSUs),
provided that the Participant is eligible to earn PSUs up to the number of PSUs
specified under Maximum Number of Performance Stock Units Granted above (i.e.,
PSUs). Except as otherwise provided by the Plan and this Agreement, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan or this Agreement, including
Section 3(b) below. Subject to Section 5 hereof, the Participant shall not have
the rights of a stockholder in respect of the shares underlying this Award until
such shares are delivered to the Participant in accordance with Section 4
hereof.

 

 

--------------------------------------------------------------------------------

 

3. Vesting.  The PSUs shall be subject to both time vesting and performance
vesting.

(a) Subject to the further provisions of this Section 3, the PSUs subject to
this grant shall time vest on the three year anniversary of the Grant Date,
provided that the Participant has not incurred a Termination prior to such date.

(b) The number of PSUs set forth below shall performance vest if, on the three
year anniversary of the Grant Date, the Total Shareholder Return (defined below)
goals are met:

 

Target Compounded Annual Growth Rate

Total Shareholder Return over 3 years

PSUs vesting

 

 

 

 

 

 

 

 

 

 

“Total Shareholder Return” means a combination of share price appreciation from
a starting price of $ on the Grant Date, plus dividends paid or declared as if
such dividends were reinvested in Company Common Stock, to show a total return
to the shareholders.  Share price appreciation shall be calculated based on the
30-Day VWAP (as such term is defined in that certain Contribution Agreement,
dated as of June 3, 2018, by and among Royal Resources L.P., a Delaware limited
partnership (“Royal Resources”), Osprey Energy Acquisition Corp., a Delaware
corporation, and such other parties thereto named therein, as such agreement is
in effect as of the date hereof (the “Contribution Agreement”)).

 

(c)  If the maximum number of PSUs set forth above in (b) have not vested at the
year anniversary of the Grant Date, then Total Shareholder Return shall continue
to be tested for the following, based on the 30-Day VWAP (as such term is
defined in the Contribution Agreement). During this period the Total Shareholder
Return will be increased by the Target Compounded Annual Growth rate set forth
above, pro rated for the testing period, and PSUs will be eligible to vest at
each quarter end of the year upon achieving these increased targets.

(d)  Achievement of the goals set forth above shall be determined by the
Committee in its sole discretion.  Any PSUs that have not vested in accordance
with the terms of this Agreement as of the end of the year period beginning on
the Date of Grant shall be automatically forfeited.

(e) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the PSUs at any time and for any reason.

(f) Qualifying Termination. Upon the Participant’s Termination by the Company
without Cause or upon the Participant’s Termination due to the Participant’s
death or Disability (any such termination, a “Qualifying Termination”), the PSUs
shall be time vested as of the date of termination and shall be performance
vested, to the extent not yet performance vested, by testing the Total
Shareholder Return as of the date of termination, such return to be calculated
based on the Target Compounded Annual Growth rate set forth above, pro rated for
the testing period.  If any unvested PSUs remain after such calculation, the
Company shall again test the Total Shareholder Return as of the 30th day
following the Participant’s date of the Qualifying Termination. Any PSUs that
have not vested in accordance with this Section 3(f) shall be forfeited for no
consideration as of the date 31 days after the Qualifying Termination.

(g) Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder, upon the Participant’s Termination for any reason before all of the
PSUs subject to this grant have vested, any unvested PSUs shall automatically
terminate and shall be forfeited as of the date of the Participant’s
Termination.

 

4. Delivery of Shares or Cash.  

(a) Within thirty (30) days following the date on which both the time and the
performance vesting criteria have been met with respect to PSUs, the Participant
shall receive the number of shares of Common Stock that correspond to the number
of PSUs that have become vested on the applicable vesting date or, in the sole
discretion of the Committee, an amount in cash equal to the Fair Market Value of
a share of Common Stock on the date of vesting for each PSU. Whether payment is
made in the form of Common Stock or cash, or a combination thereof, shall be
determined in the sole discretion of the Committee.

(b) Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) ninety
(90) days following the date such distribution would otherwise have been made

 

2

 

--------------------------------------------------------------------------------

 

hereunder.

 

5. Dividends; Rights as Stockholder. Except as otherwise provided herein, the
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by any PSU, including any rights to cash dividends on
shares of Common Stock issuable hereunder, unless and until the Participant has
become the holder of record of such shares.

 

6. Non-Transferability. Subject to Section 19 hereof, no portion of the PSUs may
be sold, assigned, transferred, encumbered, hypothecated or pledged by the
Participant, other than to the Company as a result of forfeiture of the PSUs or
in the event of the Participant’s death or disability, as provided herein,
unless and until payment is made in respect of vested PSUs in accordance with
the provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.

 

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

 

8. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the PSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. At the discretion of
the Company, any minimum statutorily required withholding obligation with regard
to the Participant may be satisfied by reducing the amount of cash or shares of
Common Stock otherwise deliverable to the Participant hereunder.

 

9. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section.

 

10. Securities Representations. The PSUs are being issued to the Participant and
this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, any shares of Common Stock issued to the Participant in
respect of the PSUs must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such shares
and the Company is under no obligation to register such shares (or to file a
“re-offer prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issued to the Participant in respect of
the PSUs hereunder may be made only in limited amounts in accordance with the
terms and conditions of Rule 144 or any exemption therefrom.

 

11. Restrictive Covenants.

(a) Confidentiality.  During the course of the Participant’s employment with the
Company, the Participant will have access to Confidential Information.  For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary

 

3

 

--------------------------------------------------------------------------------

 

information or trade secrets in any form or medium (whether merely remembered or
embodied in a tangible or intangible form or medium) whether now or hereafter
existing, relating to or arising from the past, current or potential business,
activities and/or operations of the Company or any of its affiliates, including,
without limitation, any such information relating to or concerning finances,
sales, marketing, advertising, transition, promotions, pricing, personnel,
customers, suppliers, vendors, raw partners and/or competitors.  The Participant
agrees that the Participant shall not, directly or indirectly, other than in the
good faith performance of his duties hereunder, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
Participant’s assigned duties and for the benefit of the Company, either during
the period of the Participant’s employment or at any time thereafter, any
Confidential Information or other confidential or proprietary information
received from third parties subject to a duty on the Company’s and its
subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information, and to use such information only for certain limited purposes, in
each case, which shall have been obtained by the Participant during the
Participant’s employment by the Company (or any predecessor).  The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to the Participant; (ii) becomes generally known to the public
subsequent to disclosure to the Participant through no wrongful act of the
Participant or any representative of the Participant; (iii) is independently
developed by Participant, or comes into possession of the Participant, other
than in connection with his employment by the Company; or (iv) the Participant
is required to disclose by applicable law, regulation or legal process (provided
that the Participant provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).  

(b) Nonsolicitation; Noninterference.  

(i) During the Participant’s employment with the Company and the Restricted
Period (as defined below), the Participant agrees that the Participant shall
not, except in the furtherance of the Participant’s duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid or induce any customer of the Company
or any of its subsidiaries or affiliates to purchase goods or services then sold
by the Company or any of its subsidiaries or affiliates from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer.

(ii) During the Participant’s employment with the Company and the Restricted
Period, the Participant agrees that the Participant shall not, except in the
furtherance of the Participant’s duties to the Company, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors.  An employee,
representative or agent shall be deemed covered by this Section 11(b)(ii) while
so employed or retained and for a period of six (6) months
thereafter.  Notwithstanding the foregoing, a general solicitation that is not
targeted at employees, representatives, or agents of the Company shall not
constitute a breach of this Section 11(b)(ii).

(iii) “Restricted Period” means the period beginning on the Participant’s last
day of employment with the Company and ending on the first anniversary thereof.

(c) Nondisparagement.  The Participant agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Participant’s duties to the Company while the Participant is employed by the
Company.  The Company agrees to instruct its officers and directors at the time
of the Participant’s termination and, to the extent the Participant is
terminated in connection with a Change in Control, its officers and directors in
the ninety (90)-day period following such Change in Control, not to make
negative comments about or otherwise disparage the Participant other than in the
good faith performance of duties to the Company.  This Section 11(c) shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

(d) Inventions.

(i) The Participant acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, works of authorship and other work product, whether
patentable or unpatentable, (A) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved with the use of any Company
resources and/or within the

 

4

 

--------------------------------------------------------------------------------

 

scope of the Participant’s work with the Company or that relate to the business,
operations or actual or demonstrably anticipated research or development of the
Company, and that are made or conceived by the Participant, solely or jointly
with others, during the period of employment (the “Employment Term”), or (B)
suggested by any work that the Participant performs in connection with the
Company, either while performing the Participant’s duties with the Company or on
the Participant’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent or other applications for intellectual property
protection are filed thereon (the “Inventions”).  The Participant will keep full
and complete written records (the “Records”), in the manner prescribed by the
Company, of all Inventions, and will promptly disclose all Inventions completely
and in writing to the Company.  The Records shall be the sole and exclusive
property of the Company, and the Participant will surrender them upon the
termination of the Employment Term, or upon the Company’s request.  The
Participant irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the Employment
Term, together with the right to file, in the Participant’s name or in the name
of the Company (or its designee), applications for patents and equivalent rights
(the “Applications”).  The Participant will, at any time during and subsequent
to the Employment Term, make such applications, sign such papers, take all
rightful oaths, and perform all other acts as may be requested from time to time
by the Company to perfect, record, enforce, protect, patent or register the
Company’s rights in the Inventions, all without additional compensation to the
Participant from the Company but at the Company’s sole expense.  The Participant
will also execute assignments to the Company (or its designee) of the
Applications, and give the Company and its attorneys all reasonable assistance
(including the giving of testimony) to obtain the Inventions for the Company’s
benefit, all without additional compensation to the Participant from the
Company.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Participant agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Participant.  If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, or the rights in such Inventions do
not otherwise automatically vest in the Company, the Participant hereby
irrevocably conveys, transfers and assigns to the Company, all rights, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Participant’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom.  In
addition, the Participant hereby waives any so-called “moral rights” with
respect to the Inventions.  To the extent that the Participant has any rights in
the results and proceeds of the Participant’s service to the Company that cannot
be assigned in the manner described herein, the Participant agrees to
unconditionally waive the enforcement of such rights.  The Participant hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon including, without limitation, any rights that would
otherwise accrue to the Participant’s benefit by virtue of the Participant being
an employee of or other service provider to the Company.  

(iii) 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

(e) Reasonableness of Covenants.  In signing this Agreement, the Participant
gives the Company assurance that the Participant has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 11 hereof.  The Participant agrees that
these restraints are necessary for the reasonable and

 

5

 

--------------------------------------------------------------------------------

 

proper protection of the Company and its affiliates and their Confidential
Information and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent the Participant
from obtaining other suitable employment during the period in which the
Participant is bound by the restraints.  The Participant agrees that, before
providing services, whether as an employee or consultant, to any entity during
the period of time that the Participant is subject to the constraints in Section
11(a) hereof, the Participant will provide a copy of Section 11 of this
Agreement to such entity.  The Participant acknowledges that each of these
covenants has a unique, very substantial and immeasurable value to the Company
and its affiliates and that the Participant has sufficient assets and skills to
provide a livelihood while such covenants remain in force.  The Participant
further covenants that the Participant will not challenge the reasonableness or
enforceability of any of the covenants set forth in this Section 11, and that
the Participant will reimburse the Company and its affiliates for all costs
(including reasonable attorneys’ fees) incurred in connection with any action to
enforce any of the provisions of this Section 11 if either the Company and/or
its affiliates prevails on any material issue involved in such dispute or if the
Participant challenges the reasonableness or enforceability of any of the
provisions of this Section 11. It is also agreed that each of the Company’s
affiliates will have the right to enforce all of the Participant’s obligations
to that affiliate under this Agreement, including without limitation pursuant to
this Section 11.

(f) Reformation.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 11 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(g) Tolling.  In the event of any violation of the provisions of this Section
11, the Participant acknowledges and agrees that the post-termination
restrictions contained in this Section 11 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

(h) Survival of Provisions.  The obligations contained in Section 11 hereof
shall survive the termination or expiration of the Employment Term and the
Participant’s employment with the Company and shall be fully enforceable
thereafter.

 

12. Adjustments for Certain Events.  In the event that a transaction or change
in capitalization described in Section 4.2(b) of the Plan occurs, without
limiting the application of Sections 4.2 and 12.1 of the Plan, the Company shall
equitably adjust the Total Shareholder Return goals to reflect the applicable
event.  In the event of a Liquidity Event, the PSUs either (i) shall be assumed
by the surviving entity, with equitable adjustments to the number of PSUs and
the Total Shareholder Return goals or (ii) shall be fully vested with respect to
time vesting and with respect to performance vesting, shall be vested to the
extent Total Shareholder Return goals are achieved as of the date of the
Liquidity Event, and the shares of Common Stock to be paid in respect of the
PSUs shall be treated in the Liquidity Event as are other shares of Common
Stock. The term “Liquidity Event” shall have the meaning set forth in the
Contribution Agreement.

 

13. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

14. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

 

15. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

 

 

6

 

--------------------------------------------------------------------------------

 

16. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 

17. Compliance with Laws. The grant of PSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue any
shares of Common Stock pursuant to this Agreement if any such issuance would
violate any such requirements. As a condition to the settlement of the PSUs, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation.

 

18. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

 

19. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

 

20. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

22. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

23. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

24. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time, to the extent provided in
Article XIII of the Plan; (b) the award of PSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the PSUs awarded hereunder) give the Participant any right to any
grants or awards in the future whatsoever; and (d) any benefits granted under
this Agreement are not part of the Participant’s ordinary salary, and shall not
be considered as part of such salary in the event of severance, redundancy or
resignation.

 

[Remainder of Page Intentionally Left Blank]


 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

FALCON MINERALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Name:

 

 

 

8

 